Citation Nr: 0116287	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 40 percent for low back 
pain with degenerative changes at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1963 until retiring in April 1986.

In September 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, increased the 
rating for the veteran's service-connected low back pain with 
degenerative changes at L4-5 from 20 to 40 percent, 
effective from the date of his claim for a higher rating.  He 
appealed to the Board of Veterans' Appeals (Board), 
requesting a rating higher than 40 percent.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The veteran has pronounced intervertebral disc syndrome 
manifested by severe pain and limitation of motion in his low 
back due to his degenerative disc disease and arthritis, with 
radiation of the pain down into his legs; he also experiences 
recurring muscle spasms, weakness, and tenderness.


CONCLUSION OF LAW

The criteria have been met for a 60 percent rating for the 
low back disability.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  But when, as here, the veteran is appealing for a 
higher rating of an already established service-connected 
disability, as opposed to appealing the rating that initially 
was assigned many years ago just after establishing his 
entitlement to service connection, his current level of 
functional impairment due to his disability is of primary 
importance, and VA does not have to consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at others.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When most recently examined by VA for compensation purposes 
in June 2000, there was X-ray evidence of "extensive" 
degenerative joint disease (DJD) in the facets throughout the 
lumbosacral segment of the veteran's spine with 
loss of function due to the extent of his pain.  However, the 
X-rays taken during that evaluation also confirmed that he 
had degenerative disc disease (DDD) 
at L5-S1 and L1-2 with large anterior osteophytes.

A magnetic resonance imaging (MRI) of the veteran's 
lumbosacral spine, also taken in June 2000 but by private 
physicians at a clinic in Oxford, Alabama, showed essentially 
identical findings.  Just as when examined by VA, the veteran 
had degenerative joint disease (spondylosis with spinal 
stenosis), which was "severe" at L4-5, "moderate to 
severe" at L2-3, and somewhat "milder" at L5-S1.

The veteran since has submitted additional evidence 
supporting his claim for a higher rating, including 
additional statements from his private chiropractors 
indicating, among other things, that his prognosis is 
"poor," with little likelihood of much improvement, due to 
the progressive worsening of his service-connected low back 
disability.  He also has submitted several disability 
certificates, signed by his chiropractors, as well as copies 
of his records from his civilian employer, the U.S. Postal 
Service, indicating that he had to take sick leave on a 
number of different occasions during 2000 because of total 
incapacity attributable to the impairment in his low back, 
and that, even upon returning to work, there still were 
restrictions limiting what he could do.

The veteran and his representative argue that, since there is 
both X-ray and MRI evidence confirming that he has, not only 
degenerative joint disease (arthritis), but also degenerative 
disc disease as well, the severity of his low back disability 
should be determined by the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (for Intervertebral Disc Syndrome 
(IDS)), as opposed to the criteria of Code 5295 (for chronic 
lumbosacral strain).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate 
than another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and his demonstrated 
symptomatology.  And any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Here, however, the 
Board agrees that the veteran's low back disability would be 
more appropriately rated under Code 5293, for disc disease-
particularly in light of the clinical findings alluded to 
above, which have been noted both by VA and private 
physicians, alike.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).


According to Code 5293, a 40 percent rating is warranted if 
the IDS is "severe," manifested by recurring attacks with 
intermittent relief.  And a 60 percent rating, which is the 
highest possible rating under this code, is warranted if the 
IDS is "pronounced," manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.

In VAOPGCPREC 36-97 (Dec. 12, 1997), the VA General Counsel 
held that Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of spinal motion.  
Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this code.  The VA General 
Counsel also held in this precedent opinion that, when a 
veteran has less than the maximum evaluation under Code 5293 
based on symptomatology that includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating for limitation of motion.

Limitation of motion of the lumbar segment of the spine, in 
turn, is rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  If the limitation of motion 
is "severe," then a 40 percent rating is warranted.  
Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.


The veteran's chiropractor indicated in his June 2000 
statement that the veteran has "severe" limitation of 
motion in his low back.  The chiropractor again indicated 
this in a more recent statement prepared in November 2000.  
But aside from that, the chiropractor went on to note also 
that the veteran has severe pain radiating down into both of 
his legs, as evidenced by his positive straight leg raising 
test.  So the dispositive issue becomes whether he has 
"severe" or "pronounced" IDS according to Code 5293 
because his "severe" limitation of motion, if considered 
alone, only would warrant a 40 percent rating under Code 
5292, and he already has a 40 percent rating.  The Board 
finds, however, that he has "pronounced" IDS and, 
therefore, is entitled to a 60 percent rating.

The results of the June 2000 MRI and X-ray confirm that the 
veteran's arthritis and disc disease affect virtually all of 
his lumbar vertebra.  And during his June 2000 VA 
examination, his range of motion terminated once he began to 
experience pain.  And there was objective clinical evidence 
of spasm, weakness, and tenderness, too, and he walked 
stiffly holding his back rigid in a fixed position.  
Consequently, since there is little to no chance that his 
symptoms will improve at any point in the future-but, 
instead, only continue to get progressively worse, the Board 
finds that the overall severity of his low back disability, 
all things considered, is more commensurate with the 
requirements for a 60 percent rating under Code 5293.  
This especially is true if all reasonable doubt is resolved 
in his favor.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

As indicated earlier, a 60 percent rating is the highest 
possible rating under Code 5293, and the veteran is not shown 
to warrant a rating higher than 60 percent under any other 
potentially applicable diagnostic code, including Codes 5285 
and 5286, because there is no objective clinical indication 
of a fractured vertebra, much less residuals thereof, and 
although the veteran has substantial limitation of motion in 
certain directions, he does not have "ankylosis" of his low 
back-which means complete bony fixation and total immobility 
of his spine in either a favorable or unfavorable position.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his low back disability under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it-rather, nearly all 
of his treatment has been on an outpatient basis, and his low 
back disability has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Indeed, even he 
acknowledged in his November 2000 substantive appeal (on VA 
Form 9) that, despite the functional impairment caused by his 
low back disability-including insofar as the various 
responsibilities at his civilian job, which provides "good 
pay," he has been able to maintain his job and, in fact, was 
denied participation in the VA's vocational rehabilitation 
program because of that.  And although he currently is 
uncertain whether he will be able to continue working at that 
job, the fact remains that he still is employed in that 
capacity-albeit with the need to take medication for his 
pain.  Consequently, the Board does not have to remand this 
case to the RO for further consideration of this issue.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Lastly, since the Board is increasing the veteran's rating 
from 40 to 60 percent, he is not prejudiced by the Board 
going ahead and doing this without first remanding his claim 
to the RO to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000)-
which, among other 

things, requires that VA provide him notice of the type of 
evidence that is necessary to substantiate his allegations 
and assist him in obtaining evidence supporting his claim.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A 60 percent rating is granted for the low back disability, 
subject to the laws and regulations governing the payment of 
VA compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

